DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 04/22/2021)

With respect to claim 1 the prior art discloses An image sensor comprising a plurality of pixels arranged in a matrix form and converting a light signal into an electrical signal, each of the plurality of pixels comprising: 
a photoelectric conversion device configured to convert the light signal into electric charges; 
a floating diffusion node, which is connected to the photoelectric conversion device and stores the electric charges.

Prior art Yanagida et al US 10,225,500 teaches an imager circuit that has voltages supplied to the imager circuit by an column circuit and a switching circuit. However, the prior art does not teach or fairly suggest an amplifier configured to inversion-amplify a voltage of the floating diffusion node, output, in a reset period, a first output signal through a first node based on the inversion-amplified voltage, and output, in a signal output period, a second output signal through a second node different from the first node based on the inversion-amplified voltage; 
and a reset switching device configured to be turned on in the reset period and provide the first output signal of the amplifier to the floating diffusion node, 
wherein the amplifier comprises a load device configured to provide a first bias current in the reset period.

With respect to claim 11 the prior art discloses A pixel array of an image sensor, the pixel array comprising: 
a plurality of pixels, each of the plurality of pixels comprising: 
a microlens; 
a first photoelectric conversion device arranged under the microlens and configured to generate first photoelectric charges from a light signal incident thereon; 
and a first pixel circuit arranged in a pixel area vertically overlapping the microlens and vertically under the first photoelectric conversion device, the first pixel circuit being configured to output a first sensing signal based on an amount of the first photoelectric charges, 
wherein the first pixel circuit comprises: 
a floating diffusion node that stores the first photoelectric charges.

Prior art Yanagida et al US 10,225,500 teaches an imager circuit that has voltages supplied to the imager circuit by an column circuit and a switching circuit. However, the prior art does not teach or fairly suggest an amplifier comprising a plurality of switching devices, the amplifier being configured to amplify a voltage of the floating diffusion node; 
and a resistor device configured to provide a bias current to the amplifier in a reset period.

With respect to claim 22 the prior art discloses An image sensor comprising: 
a pixel array comprising a plurality of pixels arranged in a matrix form, each of the plurality of pixels converting a light signal incident thereon into an electrical signal; 
and a readout circuit configured to read a plurality of pixel signals on a row basis, the plurality of pixel signals being output from the pixel array through a plurality of column lines, 
wherein each of the plurality of pixels comprises: 
a photoelectric conversion device configured to convert a light signal into photoelectric charges; 
a floating diffusion node storing the photoelectric charges.

Prior art Yanagida et al US 10,225,500 teaches an imager circuit that has voltages supplied to the imager circuit by an column circuit and a switching circuit. However, the prior art does not teach or fairly suggest an amplifier comprising a resistor device configured to provide a first bias current in a reset period, the amplifier being configured to inversion-amplify a voltage of the floating diffusion node; 
and a feedback device configured to provide a first output signal of the amplifier to the floating diffusion node in the reset period.

With respect to claim 26 the prior art discloses An image sensor comprising: 
a substrate; 
a pixel array comprising a plurality of pixels, each pixel of the plurality of pixels comprising: 
a pixel circuit formed in a pixel area corresponding to the pixel in the substrate; 
and a pixel conversion device arranged on the substrate to vertically overlap the pixel circuit, 
wherein the pixel circuit comprises: 
a floating diffusion node; 
a reset switching device.

Prior art Yanagida et al US 10,225,500 teaches an imager circuit that has voltages supplied to the imager circuit by an column circuit and a switching circuit. However, the prior art does not teach or fairly suggest and an amplifier comprising a load device and a plurality of switching devices, the load device being arranged in the pixel area.

Dependent claims 2 – 10, 12 – 21, 23 – 25, and 27 - 30 are allowable for at least the reason that they depend on allowable independent claims 1, 11, 22, and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696